DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-37, 39, and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-19, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037).

Regarding claim 1,
an apparatus of a drone, the apparatus comprising: sensors arranged to determine a geographic location and an orientation of the drone (¶ 52: one or more sensors 521, such as a global positioning system (GPS) sensor, compass, accelerometer, or other sensor);
a plurality of antennas configured to form a beam through which the drone communicates data and control signals with a serving cell using a carrier frequency (¶ 15: MIMO and/or directional antennas are employed to beamform towards particular cells when measuring signal strength in order to determine if a handover should be initiated where the beamforming direction is location dependent; ¶ 84: based on its location and route, the drone beamforms or points its directional antenna to a preferred direction);
an application processor (Fig. 1, 5); and
a wireless modem (Fig. 1, 5) arranged to communicate with the serving cell through the antenna and with the application processor (¶ 84: based on its location and route, the drone beamforms or points its directional antenna to a preferred direction; ¶ 85: as in current cellular networks, the drone monitors possible handover triggering events based on monitoring of nearby cells besides its own serving cell), 
the modem configured to provide to the application processor connection status information (¶ 83: the drone flying space is sampled by specialized equipment to measure the signal strength at each location. Also the base station locations and antenna patterns may be learned as well. Based on this information, the best target cell set and handover parameters may be determined; ¶ 85: the drone may monitor only a pre-selected target set of possible cells, specified by, e.g. a set of cell IDs ... The database for the target set may be pre-stored on the drone or sent by the serving cell), the application processor configured to provide to the modem estimated wireless link quality along a flight path of the drone (¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the , the connection status information (¶ 85: the drone may monitor only a pre-selected target set of possible cells, specified by, e.g. a set of cell IDs; ) and estimated wireless link quality used during computation and control of a direction of the beam and the carrier frequency (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger) by at least one of the application processor or the modem (Fig. 1, 5) based on the connection status information (¶ 85: the drone may monitor only a pre-selected target set of possible cells, specified by, e.g. a set of cell IDs).
Kalathil discloses all the subject matter of the claimed invention with the exception of wherein at least one of the application processor or the wireless modem is configured to: take a Minimization of Drive Test (MPT) measurement: and determine the location of the drone when the MPT measurement is taken, wherein the location is determined by at least one of sensor measurement or by estimating the location based on the flight path of the drone. Sharma from the same or similar fields of endeavor discloses wherein at least one of the application processor or the wireless modem is configured to: take a Minimization of Drive Test (MPT) measurement: and determine the location of the drone when the MPT measurement is taken (¶ 44: the UAV may be any kind of vehicle which can lift up from the ground or can fly and the user equipment may be part of the UAV, may be a legal UE which is mounted to a drone or carried by a drone, etc.; ¶ 67: the unmanned aerial vehicle user equipment is further configured to log measurements with the first and second measurement configurations or to log measurements during the airborne mode and terrestrial mode as part of , wherein the location is determined by at least one of sensor measurement or by estimating the location based on the flight path of the drone (¶ 36: a UE, which is flying may be identified from the UE-based reporting, e.g., in-flight mode indication, altitude or location information, by utilizing enhanced measurement reporting mechanism; ¶ 66: the unmanned aerial vehicle user equipment is further configured to select the first or second measurement configuration based on location information or altitude information. Thus, depending on whether the UAV UE detects that it is airborne or terrestrial it selects the associated measurement configuration; ¶ 85: If the flight path information is not present, then the UAV UE may use internal sensors or a combination of both to determine the applicable measurement configuration for selecting the corresponding measurement configuration). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, of Kalathil, by performing, by UE mounted to a drone or carried by a drone, log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present to determine altitude or location information of Sharma, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present to determine altitude or location information. The motivation would have been to improve the operation of UAV UEs in a mobile telecommunications system (Sharma ¶ 12).

Regarding claim 17, Kalathil discloses 
wherein: the computation and control of the beam direction and the carrier frequency (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger) by the at least one of the application processor or modem is further based on database information from a wireless environment database provided to the apparatus (¶ 82: The top integer K cells which have the best link quality (as indicated by, e.g, RSRP) may be determined and stored as an attribute along with possibly the directions/positions of those K cells relative to the location of the drone ... FIG. 9 depicts a 3D space 900 with a drone location 905 for which an optimum scanning angle 910 has been determined for monitoring base stations 920; ¶ 83: the base station locations and antenna patterns may be learned as well; ¶ 84: the drone adapts communication and handover based on location and route; ¶ 85: The database for the target set may be pre-stored on the drone or sent by the serving cell), the database information comprising past preferred beam directions associated with particular geographical areas (¶ 15: In some embodiments, MIMO and/or directional antennas are employed to beamform towards particular cells when measuring signal strength in order to determine if a handover should be initiated where the beamforming direction is location dependent. Such directional transmission/reception may significantly improve the link quality between the BS and drone and, at the same time, reduce interference to and from ground BSs. In some embodiments, at each location in the air, the targeted handover/measuring cells are restricted to a pre-selected small set instead of considering all the available neighboring cells. 

Regarding claim 18, Kalathil discloses 
wherein the application processor is further configured to: analyze a wireless environment along the flight path in the near future (¶ 81: Described herein are techniques for improving drone connectivity over cellular network by improving handover reliability and introducing adaptive route planning when needed), compute a priority neighbor cell scanning list, determine frequencies to be scanned along the flight path based on the priority neighbor cell scanning list and position of the drone (¶ 82: For each location in the 3D space, determine its preferred transmission/reception direction(s). The top integer K cells which have the best link quality (as indicated by, e.g, RSRP) may be determined and stored as an attribute along with possibly the directions/positions of those K cells relative to the location of the drone. A scanning angle that covers the best cell(s) for connection may be stored as an attribute. The regions in the air where no link can be supported (e.g, SINR less than a threshold), referred to as coverage holes may be determined and stored as an attribute. FIG. 9 depicts a 3D space 900 with a drone location 905 for which an optimum scanning angle 910 has been determined for monitoring base stations 920; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger), and
if the computation and control of the beam direction and carrier frequency is to be performed by the modem (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering , provide the frequencies (¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger) to be scanned along the flight path to the modem (¶ 82: For each location in the 3D space, determine its preferred transmission/reception direction(s). The top integer K cells which have the best link quality (as indicated by, e.g, RSRP) may be determined and stored as an attribute along with possibly the directions/positions of those K cells relative to the location of the drone. A scanning angle that covers the best cell(s) for connection may be stored as an attribute. The regions in the air where no link can be supported (e.g, SINR less than a threshold), referred to as coverage holes may be determined and stored as an attribute. FIG. 9 depicts a 3D space 900 with a drone location 905 for which an optimum scanning angle 910 has been determined for monitoring base stations 920).

Regarding claim 19, Kalathil discloses 
wherein the application processor is further configured to: compute the priority neighbor cell scanning list based on a signal quality estimation from each neighbor cell along the flight path in the priority neighbor cell scanning list (¶ 82: For each location in the 3D space, determine its preferred transmission/reception direction(s). The top integer K cells which have the best link quality (as indicated by, e.g, RSRP) may be determined and stored as an attribute along with possibly the directions/positions of those K cells relative to the location of the drone. A scanning angle that covers the best cell(s) for connection may be stored as an attribute. The regions in to minimize handover among the neighbor cells (¶ 15: All of these embodiments may be used alone or in combination to reduce monitoring overhead and unnecessary handovers).


Regarding claim 27, Kalathil discloses all the subject matter of the claimed invention with the exception of wherein the one of the application processor or modem is configured to: record, in a log, a sensor measurement that indicates an altitude of the drone when a Minimization of Drive Test (MDT) measurement is taken, the data and control signals comprising an MDT report, and indicate the altitude of the drone along with the MDT measurement in the MDT report transmitted to the serving cell. Sharma from the same or similar fields of endeavor discloses wherein the one of the application processor or modem is configured to: record, in a log, a sensor measurement that indicates an altitude of the drone (¶ 66: the unmanned aerial vehicle user equipment is further configured to select the first or second measurement configuration based on location information or altitude information. Thus, depending on whether the UAV UE detects that it is airborne or terrestrial it selects the associated measurement configuration; ¶ 85: If the flight path information is not present, then the UAV UE may use internal sensors or a combination of both to determine the applicable measurement configuration for selecting the corresponding measurement configuration) when a Minimization of Drive Test (MDT) measurement is taken (¶ 67: the unmanned aerial vehicle user equipment is further configured to log measurements with the first and second measurement configurations or to log measurements during the airborne mode and terrestrial mode as part of minimization of drive test measurements), the data and control signals comprising an MDT report, and indicate the altitude of the drone along with the MDT measurement in the MDT report transmitted to the serving cell (¶ 36: a UE, which is flying may be identified from the UE-based reporting, e.g., in-flight mode indication, altitude or location information, by utilizing enhanced measurement reporting mechanism; ¶ 47: the indication transmitted from the user equipment is based on a measurement result report (e.g. provided by the UAV UE) and the base station is further configured to detect the change based on the measurement result report. Hence, for instance, the measurement report may be depend on whether the UAV UE is in the airborne mode or in the terrestrial mode; ¶ 67: the unmanned aerial vehicle user equipment is further configured to log measurements with the first and second measurement configurations or to log measurements during the airborne mode and terrestrial mode as part of minimization of drive test measurements). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil by performing, by UE mounted to a drone or carried by a drone, log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present to determine altitude or location information to be reported to base station of Sharma, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement 


Regarding claim 31, Kalathil discloses all the subject matter of the claimed invention with the exception of take the MDT measurement when the one of the application processor or modem estimates that the drone is in an area of interest. Sharma from the same or similar fields of endeavor discloses take the MDT measurement (¶ 67: the unmanned aerial vehicle user equipment is further configured to log measurements with the first and second measurement configurations or to log measurements during the airborne mode and terrestrial mode as part of minimization of drive test measurements) when the one of the application processor or modem estimates that the drone is in an area of interest (¶ 36: a UE, which is flying may be identified from the UE-based reporting, e.g., in-flight mode indication, altitude or location information, by utilizing enhanced measurement reporting mechanism; ¶ 47: the indication transmitted from the user equipment is based on a measurement result report (e.g. provided by the UAV UE) and the base station is further configured to detect the change based on the measurement result report. Hence, for instance, the measurement report may be depend on whether the UAV UE is in the airborne mode or in the terrestrial mode). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement .


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037) as applied to claim 1, and further in view of Zhang et al. (US 2020/0245395).

Regarding claim 2, Kalathil discloses 
wherein: the application processor is configured to compute and control the beam direction and the carrier frequency (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the , and
in addition to the connection status information (¶ 85: the drone may monitor only a pre-selected target set of possible cells, specified by, e.g. a set of cell IDs), the modem is configured to provide to the application processor (Fig. 1, 4):
wireless link quality measurements including at least one of: layer 1 (L1) or layer 3 (L3) reference signal received power (RSRP) of the serving cell and at least one top interfering cell, at least one of L1 or L3 layer reference signal received quality (RSRQ), or an indication of physical layer out-of-sync detection (¶ 102: the subject matter of Example 13 or any of the Examples herein may optionally include wherein link quality is measured by reference signal received power (RSRP), reference signal received quality (RSRQ) as the ratio of RSRP to a received signal strength indicator (RSSI), where RSSI is the total received power including interference from all sources, or a signal to noise ratio (SNR)) ... for monitoring different frequency bands or beam directions (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger).
Kalathil in view of Sharma discloses all the subject matter of the claimed invention with the exception of timing information for monitoring different frequency hands or beam directions, including one or more of: settings of a measurement gap, a paging cycle, idle-mode discontinuous reception (DRX) and connected-mode DRX (C-DRX) configurations, measurement configurations and a list of neighbor cells to monitor. Zhang from the same or similar fields of endeavor discloses timing information for monitoring different frequency hands or beam directions, including one or more of: settings of a measurement gap, a paging cycle, idle-mode discontinuous reception (DRX) and connected-mode DRX (C-DRX) configurations, measurement configurations and a list of neighbor cells to monitor (¶ 2: The UE keeps monitoring the PDCCH until the Inactive Timer expires or is stopped by a media access control (MAC) command; ¶ 44: DRX and CDRX; ¶ 46: a media access control (MAC) entity can be in one DRX state (e.g., single on/off time) at any given time. When a MAC entity (e.g., apparatus or UE) is awake, it may monitor the "PDCCH" occasion. A DRX configuration may be described by various configuration parameters, such as, for example and without limitation: an on duration time, an inactivity time, a retransmission time, a short DRX cycle, long DRX cycles), ¶ 56: beam recovery or beam switching may happen during DRX on duration and subsequent active; ¶ 57: the DRX procedures is based on monitoring a PDCCH that is a single-stage PDCCH, and its physical resources are mapped across the cell bandwidth; ¶ 432: drone). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma by receiving DRX and CDRX configuration, performing beam switching during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires of Zhang, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors 

Regarding claim 6, Kalathil in view of Sharma discloses all the subject matter of the claimed invention with the exception of the modem is configured to provide the DRX and C-DRX configurations to the application processor, and in response to reception of the DRX and C-DRX configurations, the application processor is configured to: compute and control the beam direction and frequency band to monitor based on the DRX and C-DRX configurations, and trigger the modem to perform measurements during reception periods configured by the serving cell based on at least one of the DRX or C-DRX configurations and perform opportunistic measurement during non-reception periods configured by the serving cell based on the at least one of the DRX or C-DRX configurations. Zhang from the same or similar fields of endeavor discloses the modem is configured to provide the DRX and C-DRX configurations to the application processor, and in response to reception of the DRX and C-DRX configurations (¶ 44: DRX and CDRX; ¶ 46: a media access control (MAC) entity can be in one DRX state (e.g., single on/off time) at any given time. When a MAC entity (e.g., apparatus or UE) is awake, it may monitor the "PDCCH" occasion. A DRX configuration may be described by various configuration parameters, such as, for example and without limitation: an on duration time, an inactivity time, a retransmission time, a short DRX cycle, long DRX cycles), the application processor is configured to: compute and control the beam direction and frequency band to monitor based on the DRX and C-DRX configurations, and trigger the modem to perform measurements during reception periods configured by the serving cell based on at least one of the DRX or C-DRX configurations (¶ 44: DRX and CDRX; ¶ 56: beam recovery or beam switching may happen during DRX on duration and subsequent active; ¶ 57: the DRX procedures is based on monitoring a PDCCH that is a single-stage PDCCH, and its physical and perform opportunistic measurement during non-reception periods configured by the serving cell based on the at least one of the DRX or C-DRX configurations (¶ 2: The UE keeps monitoring the PDCCH until the Inactive Timer expires or is stopped by a media access control (MAC) command; ¶ 44: DRX and CDRX; ¶ 432: drone). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma by receiving DRX and CDRX configuration, performing beam switching during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires of Zhang, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present. The motivation would have been to enhance beamforming to current DRX operations, in particular DRX with beam failure recovery (Zhang ¶ 90).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037) and Zhang et al. (US 2020/0245395) as applied to claim 2, and further in view of Li et al. (US 2014/0128109).

Regarding claim 5, Kalathil discloses 
the application processor is configured to compute and control the beam direction and frequency band to monitor the serving cell ... based on the flight path, position and orientation of the drone, and position of neighbor cells and antenna pattern information of the neighbor cells (¶ 16: with Full Dimension MIMO (FD-MIMO (3D)) in Long Term Evolution (LTE) cell standards, beams are targeted to a horizontal (e.g., Azimuth Angle) and vertical (e.g., Elevation Angle) location from the antenna array; ¶ 26: Generally the measurement reports indicate signal strength, cell identification, or other wireless metrics permitting insight into the vehicle 130 leaving the cell 125 and enter the cell 170; ¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger)
Kalathil in view of Sharma and Zhang discloses all the subject matter of the claimed invention with the exception of the modem is configured to provide the paging cycle configuration to the application processor, in response to reception of the paging cycle configuration, the application processor is configured to compute and control the beam direction ... to monitor the serving cell during the paging cycle. Li from the same or similar fields of endeavor discloses the modem is configured to provide the paging cycle configuration to the application processor, in response to reception of the paging cycle configuration, the application processor is configured to compute and control the beam direction ... band to monitor the serving cell during the paging cycle (¶ 145: Since M of the MS RX beam instances may be used in the idle mode for the MS RX to finish one round of beam steering in idle mode, a new algorithm to calculate the paging timing, which takes into account of the number M, is desired; ¶ 146: The paging timing for a MS with an identifier MS_ID and with the number M as the MS RX beam instances to use in the idle mode for the MS RX to finish one round of beam steering in idle mode, can be as follows ... ). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma and Zhang by finishing each round of beam steering in idle mode based on paging timing of Li, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction per round in idle mode based on paging timing, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present. The motivation would have been to meet the high growth in mobile data traffic by providing improvements in radio interface efficiency and allocation of new spectrum (Li ¶ 3).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037) as applied to claim 1, and further in view of Zhang et al. (US 2020/0245395) and Akdeniz (US 2020/0252838) and Zhang et al. (US 2020/0245395).

Regarding claim 7, Kalathil discloses 
wherein: the application processor is configured to compute and control the beam direction and the carrier frequency (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger), and
in addition to in addition to the estimated wireless link quality (¶ 102: the subject matter of Example 13 or any of the Examples herein may optionally include wherein link quality is measured by reference signal received power (RSRP), reference signal received quality (RSRQ) as the ratio of RSRP to a received signal strength indicator (RSSI), where RSSI is the total received power including interference from all sources, or a signal to noise ratio (SNR)), provide to the modem ... carrier frequencies (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger), and
in addition to the connection status information, provide to the application processor (Fig. 1, 4) for monitoring frequency or beam directions (¶ 85: Steps 1 and 2 may be jointly .
Kalathil in view of Sharma discloses all the subject matter of the claimed invention with the exception of timing information for monitoring different frequency hands or beam directions, including one or more of: settings of a measurement gap, a paging cycle, idle-mode discontinuous reception (DRX) and connected-mode DRX (C-DRX) configurations, measurement configurations and a list of neighbor cells to monitor. Zhang from the same or similar fields of endeavor discloses timing information for monitoring different frequency hands or beam directions, including one or more of: settings of a measurement gap, a paging cycle, idle-mode discontinuous reception (DRX) and connected-mode DRX (C-DRX) configurations, measurement configurations and a list of neighbor cells to monitor(¶ 2: The UE keeps monitoring the PDCCH until the Inactive Timer expires or is stopped by a media access control (MAC) command; ¶ 44: DRX and CDRX; ¶ 46: a media access control (MAC) entity can be in one DRX state (e.g., single on/off time) at any given time. When a MAC entity (e.g., apparatus or UE) is awake, it may monitor the "PDCCH" occasion. A DRX configuration may be described by various configuration parameters, such as, for example and without limitation: an on duration time, an inactivity time, a retransmission time, a short DRX cycle, long DRX cycles), ¶ 56: beam recovery or beam switching may happen during DRX on duration and subsequent active; ¶ 57: the DRX procedures is based on monitoring a PDCCH that is a single-stage PDCCH, and its physical resources are mapped across the cell bandwidth; ¶ 432: drone). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred 
Kalathil in view of Sharma and Zhang discloses all the subject matter of the claimed invention with the exception of provide to the modem a priority list of beam directions and carrier frequencies; and the modem is configured to: control the beam direction and the carrier frequency. Akdeniz from the same or similar fields of endeavor discloses provide to the modem a priority list of beam directions and carrier frequencies; and the modem is configured to: control the beam direction and the carrier frequency (¶ 184: When the leading edge device 903j detects the second cell 902 and/or when it recognizes that a handover to the second cell 902 is needed, it can send measurement information about the second cell 902 (e.g. cell ID, frequency, timing etc.) to the other devices 903x of the swarm 910; ¶ 228: a prioritized list of available beam forming (BF) or beam adjustment (BA) configurations is created during a periodic sweep and communicated over an OOB or mmWave link to be used for fast re-connection in case of mmWave blockage or other handover-triggering condition. According to certain . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma and Zhang by re-steering transmit and receive beams based on a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations and frequency of Akdeniz, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements, using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present and re-steering transmit and receive beams based on a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations and frequency. The motivation would have been to provide improvements to handover operations to increase throughput and efficiency (Akdeniz ¶ 7).

Regarding claim 11, Kalathil discloses 
wherein: the application processor is configured to compute and control the beam direction and the carrier frequency (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger), and
in addition to in addition to the estimated wireless link quality (¶ 102: the subject matter of Example 13 or any of the Examples herein may optionally include wherein link quality is measured by reference signal received power (RSRP), reference signal received quality (RSRQ) as the ratio of RSRP to a received signal strength indicator (RSSI), where RSSI is the total received power including interference from all sources, or a signal to noise ratio (SNR)), provide to the modem ... carrier frequencies (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger), and
in addition to the connection status information, provide to the application processor (Fig. 1, 4) for monitoring frequency or beam directions (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger).
the modem is configured to provide the DRX and C-DRX configurations, in response to reception of the DRX and C-DRX configurations, the application processor is configured to: compute the beam direction and frequency band to monitor based on the DRX and C-DRX configurations, provide to modem the beam direction and frequency band to monitor based on the DRX and C-DRX configurations; trigger the modem to perform measurements during reception periods configured by the serving cell based on at least one of the DRX or C-DRX configurations and perform opportunistic measurement during non-reception periods configured by the serving cell based on the at least one of the DRX or C-DRX configurations, and the modem is further configured to control the beam direction and carrier frequency during at least one of a DRX or C-DRX period based on the beam direction and frequency band to monitor based on the at least one of the DRX or C-DRX configurations received from the application processor. Zhang from the same or similar fields of endeavor discloses the modem is configured to provide the DRX and C-DRX configurations, in response to reception of the DRX and C-DRX configurations (¶ 44: DRX and CDRX), the application processor is configured to: compute the beam direction and frequency band to monitor based on the DRX and C-DRX configurations, provide to modem the beam direction and frequency band to monitor based on the DRX and C-DRX configurations; trigger the modem to perform measurements during reception periods configured by the serving cell based on at least one of the DRX or C-DRX configurations and perform opportunistic measurement during non-reception periods configured by the serving cell based on the at least one of the DRX or C-DRX configurations, and the modem is further configured to control the beam direction and carrier frequency during at least one of a DRX or C-DRX period based on the beam direction and frequency band to monitor based on the at least one of the DRX or C-DRX configurations received from the application processor (¶ 2: The UE keeps monitoring the PDCCH until the Inactive Timer expires or is stopped by a media access control (MAC) command; ¶ 44: DRX and CDRX; ¶ 46: a media ; ¶ 56: beam recovery or beam switching may happen during DRX on duration and subsequent active; ¶ 57: the DRX procedures is based on monitoring a PDCCH that is a single-stage PDCCH, and its physical resources are mapped across the cell bandwidth; ¶ 432: drone). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma by receiving DRX and CDRX configuration, performing beam switching during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires of Zhang, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present. The motivation would have been to enhance beamforming to current DRX operations, in particular DRX with beam failure recovery (Zhang ¶ 90).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037), Zhang et al. (US 2020/0245395), and Akdeniz (US 2020/0252838) as applied to claim 7, and further in view of Li et al. (US 2014/0128109).

Regarding claim 10, Kalathil discloses 
the application processor is configured to compute the beam direction and frequency band to monitor the serving cell ... based on the flight path (¶ 84: the drone adapts communication and handover based on location and route), position and orientation of the drone (¶ 88: In Example 1, an apparatus for an evolved Node B (eNB) or a next generation evolved Node B (gNB) configured to operate as a serving cell for a user equipment (UE) configured as an unmanned aerial vehicle (UAV) for operation in a three-dimensional (3D) region; ¶ 90: the processing circuitry is further to compute the handover parameter set as a function of UAV orientation information or direction of travel information received from the UE; ¶ 91: the processing circuitry is further to compute the handover parameter set as a function of velocity of travel information received from the UE), and position of neighbor cells and antenna pattern information of the neighbor cells (¶ 82: The top integer K cells which have the best link quality (as indicated by, e.g, RSRP) may be determined and stored as an attribute along with possibly the directions/positions of those K cells relative to the location of the drone ... FIG. 9 depicts a 3D space 900 with a drone location 905 for which an optimum scanning angle 910 has been determined for monitoring base stations 920; ¶ 83: the base station locations and antenna patterns may be learned as well; ¶ 84: the drone adapts communication and handover based on location and route; ¶ 85: The database for the target set may be pre-stored on the drone or sent by the serving cell), and provide the beam direction and frequency band to the modem and the modem is further configured to control the antennas to form the beam to monitor the serving cell ... based on the beam direction and frequency band from the application (¶ 16: with Full Dimension MIMO (FD-MIMO (3D)) in Long Term Evolution (LTE) cell standards, beams are targeted to a horizontal (e.g., Azimuth Angle) and vertical (e.g., Elevation Angle) location from the antenna array; ¶ 18: because the same resource blocks may be used on every beam for the navigation parameters, this technique uses time and frequency resources efficiently; ¶ 20: The transceiver 110 may be arranged to drive an antenna array to establish a plurality of transmission beams, such as beam 145 and beam 150 in a cell 125; ¶ 26: Generally the measurement reports indicate signal strength, cell identification, or other wireless metrics permitting insight into the vehicle 130 leaving the cell 125 and enter the cell 170; ¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger).
Kalathil in view of Sharma, Zhang, and Akdeniz discloses all the subject matter of the claimed invention with the exception of the modem is configured to provide the paging cycle configuration to the application processor, in response to reception of the paging cycle configuration, the application processor is configured to compute the beam direction and frequency band ... the modem is further configured to control the antennas to form the beam to monitor the serving cell during the paging cycle. Li from the same or similar fields of endeavor discloses the modem is configured to provide the paging cycle configuration to the application processor, in response to reception of the paging cycle configuration, the application processor is configured to compute the beam direction and frequency band ... the modem is further configured to control the antennas to form the beam to monitor the serving cell during the paging cycle (¶ 121: The number N can also be interpreted as the number of TX beams per RF chain if each RF chain can steer the same number of TX beams, where a RF chain can be the signal processing chain for one antenna subarray of the antenna array. In particular cases, if all the TX beams are formed by beam steering one by one, the number N can be the number of TX beams; ¶ 145: Since M of the MS RX beam instances may be used in the idle mode for the MS RX to finish one round of beam steering in idle mode, a new algorithm to calculate the paging timing, which takes into account of the number M, is desired; ¶ 146: The paging timing for a MS with an identifier MS_ID and with the number M as the MS RX beam instances to use in the idle mode for the MS RX to finish one round of beam steering in idle mode, can be as follows ...). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements, using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present and re-steering transmit and receive beams based on a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations and frequency, of Kalathil in view of Sharma, Zhang, and Akdeniz by finishing each round of beam steering in idle mode based on paging timing of Li, monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires based on received DRX and CDRX configuration, performing log measurements during the airborne mode and .

Claims 12, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037) as applied to claim 1, and further in view of Akdeniz (US 2020/0252838).

Regarding claim 12, Kalathil discloses 
the application processor is configured to, in addition to in addition to the estimated wireless link quality (¶ 102: the subject matter of Example 13 or any of the Examples herein may optionally include wherein link quality is measured by reference signal received power (RSRP), reference signal received quality (RSRQ) as the ratio of RSRP to a received signal strength indicator (RSSI), where RSSI is the total received power including interference from all sources, or a signal to noise ratio (SNR)), provide to the modem additional information comprising: the flight path (¶ 84: the drone adapts communication and handover based on location and route), an estimation of the orientation and velocity of the drone based on measurements from the sensors (¶ 88: In Example 1, an apparatus for an evolved Node B (eNB) or a next generation evolved Node B (gNB) configured to operate as a serving cell for a user equipment (UE) configured as an unmanned aerial vehicle (UAV) for operation in a three-dimensional (3D) region; ¶ 90: the processing circuitry is further to compute the handover parameter set as a , locations, antenna patterns of the serving cell and neighboring cells, and at least one of current or future position of the drone  (¶ 82: The top integer K cells which have the best link quality (as indicated by, e.g, RSRP) may be determined and stored as an attribute along with possibly the directions/positions of those K cells relative to the location of the drone ... FIG. 9 depicts a 3D space 900 with a drone location 905 for which an optimum scanning angle 910 has been determined for monitoring base stations 920; ¶ 83: the base station locations and antenna patterns may be learned as well; ¶ 84: the drone adapts communication and handover based on location and route; ¶ 85: The database for the target set may be pre-stored on the drone or sent by the serving cell), and
the modem is configured to: compute and control the beam direction and the carrier frequency (¶ 85: Steps 1 and 2 may be jointly determined/optimized, as the beamforming/tracking impact available target cells; ¶ 86: in monitoring for handover triggering events, the drone may apply a set of location-based parameters such as the threshold of the signal quality difference between a target cell and the serving cell to trigger a handover report, measurement frequency, and time-to-trigger) based on the estimated wireless link quality (¶ 102: the subject matter of Example 13 or any of the Examples herein may optionally include wherein link quality is measured by reference signal received power (RSRP), reference signal received quality (RSRQ) as the ratio of RSRP to a received signal strength indicator (RSSI), where RSSI is the total received power including interference from all sources, or a signal to noise ratio (SNR)) and the additional information (¶ 88: In Example 1, an apparatus for an evolved Node B (eNB) or a next generation evolved Node B (gNB) configured to operate as a serving cell for a user equipment (UE) configured as an unmanned aerial vehicle (UAV) for operation in a three-.
Kalathil in view of Sharma discloses all the subject matter of the claimed invention with the exception of provide to the modem a priority list of beam directions and carrier frequencies. Akdeniz from the same or similar fields of endeavor discloses provide to the modem a priority list of beam directions and carrier frequencies (¶ 184: When the leading edge device 903j detects the second cell 902 and/or when it recognizes that a handover to the second cell 902 is needed, it can send measurement information about the second cell 902 (e.g. cell ID, frequency, timing etc.) to the other devices 903x of the swarm 910; ¶ 228: a prioritized list of available beam forming (BF) or beam adjustment (BA) configurations is created during a periodic sweep and communicated over an OOB or mmWave link to be used for fast re-connection in case of mmWave blockage or other handover-triggering condition. According to certain aspects, a smart beam steering algorithm for fast directional link re-establishment uses knowledge of the previous feasible antenna sector pair to narrow the sector search space and quickly re-steer the transmit and receive beams following mobility-induced link breakage). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering handover among target set of possible cells specified by a set of cell IDs and beamforming or points its directional antenna to a preferred direction based on signal quality including RSRP, RSRQ, route, orientation, velocity, locations and antenna patterns of base stations and position, etc, and performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma by re-

Regarding claim 25, Kalathil discloses 
wherein the one of the application processor or modem is configured to: control the beam direction based on the location of the drone and locations of device-servicing stations (DSS) (¶ 82: a location-based database that relates locations in a 3D space to handover information can be built as follows. For each location in the 3D space, determine its preferred transmission/reception direction(s)),
determine whether to switch to a different beam direction for communication with a serving DSS based on velocity of the drone (¶ 88: an apparatus for an evolved Node B (eNB) or a next generation evolved Node B (gNB) configured to operate as a serving cell for a user equipment (UE) configured as an unmanned aerial vehicle (UAV) for operation in a three-dimensional (3D) region; ¶ 91: wherein the processing circuitry is further to compute the handover parameter set as a function of velocity of travel information received from the UE) and a change in at least one of the orientation or altitude of the drone (¶ 90: the processing circuitry is further to compute the handover parameter set as a function of UAV orientation information), the change in altitude determined based on a change ... elevation angles (¶ 88: decode location information received from the UE that indicates the UE's location in the three-dimensional geographic region as defined by longitude, latitude; and elevation coordinates), and
when a new DSS is assigned, switch to a different beam direction for communication with the new DSS (¶ 82: a location-based database that relates locations in a 3D space to handover information can be built as follows. For each location in the 3D space, determine its preferred transmission/reception direction(s)).
Kalathil and Sharma discloses all the subject matter of the claimed invention with the exception of the change in altitude determined based on a change in azimuth and elevation angles. Akdeniz from the same or similar fields of endeavor discloses the change in altitude determined based on a change in azimuth and elevation angles (¶ 184: When the leading edge device 903j detects the second cell 902 and/or when it recognizes that a handover to the second cell 902 is needed, it can send measurement information about the second cell 902 (e.g. cell ID, frequency, timing etc.) to the other devices 903x of the swarm 910; ¶ 228: a prioritized list of available beam forming (BF) or beam adjustment (BA) configurations is created during a periodic sweep and communicated over an OOB or mmWave link to be used for fast re-connection in case of mmWave blockage or other handover-triggering condition. According to certain aspects, a smart beam steering algorithm for fast directional link re-establishment uses knowledge of the previous feasible antenna sector pair to narrow the sector search space and quickly re-steer the transmit and receive beams following mobility-induced link breakage; ¶ 230: As shown in FIG. 23, azimuth and elevation information 2306 for antenna arrays of device 2302 is provided over an OOB connection 2308 to device 2304 to track relative position of device 2302 to device 2 ... It will be appreciated that either of device 2302, 2304 can be ... a mobile network element implemented . Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering handover among target set of possible cells specified by a set of cell IDs and beamforming or points its directional antenna to a preferred direction based on signal quality including RSRP, RSRQ, route, orientation, velocity, locations and antenna patterns of base stations and position, etc., and performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma by re-steering transmit and receive beams based on a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations, frequency and azimuth and elevation information for antenna arrays of Akdeniz, thereby triggering handover among target set of possible cells specified by a set of cell IDs and beamforming or points its directional antenna to a preferred direction and re-steering transmit and receive beams based on signal quality including RSRP, RSRQ, etc , route, orientation,, velocity, locations and antenna patterns of base stations and position, etc. in addition to a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations, frequency, and azimuth and elevation information for antenna arrays, and performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present. The motivation would have been to provide improvements to handover operations to increase throughput and efficiency (Akdeniz ¶ 7).

Regarding claim 26, Kalathil in view of Sharma discloses all the subject matter of the claimed invention with the exception of wherein the one of the application processor or modem is configured to: in response to detection of the change in at least one of the orientation or altitude of the drone, set a new priority list of beam directions and scan beams based on a beam order in the new priority list of beam directions to find an optimal beam with a signal from the serving DSS having a predetermined signal. Akdeniz from the same or similar fields of endeavor discloses the change in altitude determined based on a change in azimuth and elevation angles (¶ 230: As shown in FIG. 23, azimuth and elevation information 2306 for antenna arrays of device 2302 is provided over an OOB connection 2308 to device 2304 to track relative position of device 2302 to device 2 ... It will be appreciated that either of device 2302, 2304 can be ... a mobile network element implemented on, for example, a vehicle, drone, etc.) set a new priority list of beam directions and scan beams based on a beam order in the new priority list of beam directions to find an optimal beam with a signal from the serving DSS having a predetermined signal (¶ 184: When the leading edge device 903j detects the second cell 902 and/or when it recognizes that a handover to the second cell 902 is needed, it can send measurement information about the second cell 902 (e.g. cell ID, frequency, timing etc.) to the other devices 903x of the swarm 910; ¶ 228: a prioritized list of available beam forming (BF) or beam adjustment (BA) configurations is created during a periodic sweep and communicated over an OOB or mmWave link to be used for fast re-connection in case of mmWave blockage or other handover-triggering condition. According to certain aspects, a smart beam steering algorithm for fast directional link re-establishment uses knowledge of the previous feasible antenna sector pair to narrow the sector search space and quickly re-steer the transmit and receive beams following mobility-induced link breakage). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering handover among target set of possible cells specified by a set of cell IDs and beamforming or points its directional antenna to a preferred direction based on signal quality including RSRP, RSRQ, route, orientation, velocity, locations and antenna patterns of base stations and position, etc. and performing log .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037) and Akdeniz (US 2020/0252838) as applied to claim 12, and further in view of Li et al. (US 2014/0128109).

Regarding claim 15, Kalathil discloses 
the application processor is configured to compute the beam direction and frequency band to monitor the serving cell ... based on the flight path (¶ 84: the drone adapts communication and handover based on location and route), position and orientation of the drone (¶ 88: In Example , and position of neighbor cells and antenna pattern information of the neighbor cells (¶ 82: The top integer K cells which have the best link quality (as indicated by, e.g, RSRP) may be determined and stored as an attribute along with possibly the directions/positions of those K cells relative to the location of the drone ... FIG. 9 depicts a 3D space 900 with a drone location 905 for which an optimum scanning angle 910 has been determined for monitoring base stations 920; ¶ 83: the base station locations and antenna patterns may be learned as well; ¶ 84: the drone adapts communication and handover based on location and route; ¶ 85: The database for the target set may be pre-stored on the drone or sent by the serving cell), and provide the beam direction and frequency band to the modem and the modem is further configured to control the antennas to form the beam to monitor the serving cell ... based on the beam direction and frequency band from the application (¶ 16: with Full Dimension MIMO (FD-MIMO (3D)) in Long Term Evolution (LTE) cell standards, beams are targeted to a horizontal (e.g., Azimuth Angle) and vertical (e.g., Elevation Angle) location from the antenna array; ¶ 18: because the same resource blocks may be used on every beam for the navigation parameters, this technique uses time and frequency resources efficiently; ¶ 20: The transceiver 110 may be arranged to drive an antenna array to establish a plurality of transmission beams, such as beam 145 and beam 150 in a cell 125; ¶ 26: Generally the measurement reports indicate signal strength, cell identification, or other wireless metrics 
Kalathil in view of Sharma and Akdeniz discloses all the subject matter of the claimed invention with the exception of the modem is configured to provide the paging cycle configuration to the application processor, in response to reception of the paging cycle configuration, the application processor is configured to compute the beam direction and frequency band to monitor during the paging cycle ... the modem is further configured to control the antennas to form the beam to monitor the serving cell during the paging cycle. Li from the same or similar fields of endeavor discloses the modem is configured to provide the paging cycle configuration to the application processor, in response to reception of the paging cycle configuration, the application processor is configured to compute the beam direction and frequency band to monitor during the paging cycle ... the modem is further configured to control the antennas to form the beam to monitor the serving cell during the paging cycle (¶ 121: The number N can also be interpreted as the number of TX beams per RF chain if each RF chain can steer the same number of TX beams, where a RF chain can be the signal processing chain for one antenna subarray of the antenna array. In particular cases, if all the TX beams are formed by beam steering one by one, the number N can be the number of TX beams; ¶ 145: Since M of the MS RX beam instances may be used in the idle mode for the MS RX to finish one round of beam steering in idle mode, a new algorithm to calculate the paging timing, which takes into account of the number M, is desired; ¶ 146: The paging timing for a MS with an identifier MS_ID and with the number M as the MS RX beam instances to use in the idle mode for the MS RX to finish one round of beam steering in idle  Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering handover among target set of possible cells specified by a set of cell IDs and beamforming or points its directional antenna to a preferred direction and re-steering transmit and receive beams based on signal quality including RSRP, RSRQ, etc , route, orientation,, velocity, locations and antenna patterns of base stations and position, etc. in addition to a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations, frequency, and azimuth and elevation information for antenna arrays, and performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma and Akdeniz, by finishing each round of beam steering in idle mode based on paging timing of Li, thereby 
triggering handover among target set of possible cells specified by a set of cell IDs and beamforming or points its directional antenna to a preferred direction and re-steering transmit and receive beams based on signal quality including RSRP, RSRQ, etc , route, orientation,, velocity, locations and antenna patterns of base stations and position, etc. in addition to a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations, frequency, and azimuth and elevation information for antenna arrays in idle mode based on paging timing, and performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present. The motivation would have been to meet the high growth in mobile data traffic by providing improvements in radio interface efficiency and allocation of new spectrum (Li ¶ 3).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in in view of Sharma et al. (US 2021/0007037) and Akdeniz (US 2020/0252838) as applied to claim 12, and further in view of Zhang et al. (US 2020/0245395).

Regarding claim 16, Kalathil in view of Sharma and Akdeniz discloses all the subject matter of the claimed invention with the exception of the modem is configured to provide the DRX and C-DRX configurations, in response to reception of the DRX and C-DRX configurations, the application processor is configured to: compute the beam direction and frequency band to monitor based on the DRX and C-DRX configurations, provide to modem the beam direction and frequency band to monitor based on the DRX and C-DRX configurations; trigger the modem to perform measurements during reception periods configured by the serving cell based on at least one of the DRX or C-DRX configurations and perform opportunistic measurement during non-reception periods configured by the serving cell based on the at least one of the DRX or C-DRX configurations, and the modem is further configured to control the beam direction and carrier frequency during at least one of a DRX or C-DRX period based on the beam direction and frequency band to monitor based on the at least one of the DRX or C-DRX configurations received from the application processor. Zhang from the same or similar fields of endeavor discloses the modem is configured to provide the DRX and C-DRX configurations, in response to reception of the DRX and C-DRX configurations (¶ 44: DRX and CDRX), the application processor is configured to: compute the beam direction and frequency band to monitor based on the DRX and C-DRX configurations, provide to modem the beam direction and frequency band to monitor based on the DRX and C-DRX configurations; trigger the modem to perform measurements during reception periods configured by the serving cell based on at least one of the DRX or C-DRX configurations and perform opportunistic measurement during non-reception periods configured by the serving cell based on the at least one of the DRX or C-DRX configurations, and the modem is further configured to control the beam direction and carrier frequency during at least one of a DRX or C-DRX period based on the beam direction and frequency band to monitor based on the at least one of the DRX or C-DRX configurations received from the application processor (¶ 2: The UE keeps monitoring the PDCCH until the Inactive Timer expires or is stopped by a media access control (MAC) command; ¶ 44: DRX and CDRX; ¶ 46: a media access control (MAC) entity can be in one DRX state (e.g., single on/off time) at any given time. When a MAC entity (e.g., apparatus or UE) is awake, it may monitor the "PDCCH" occasion. A DRX configuration may be described by various configuration parameters, such as, for example and without limitation: an on duration time, an inactivity time, a retransmission time, a short DRX cycle, long DRX cycles); ¶ 56: beam recovery or beam switching may happen during DRX on duration and subsequent active; ¶ 57: the DRX procedures is based on monitoring a PDCCH that is a single-stage PDCCH, and its physical resources are mapped across the cell bandwidth; ¶ 432: drone). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., triggering handover among target set of possible cells specified by a set of cell IDs and beamforming or points its directional antenna to a preferred direction and re-steering transmit and receive beams based on signal quality including RSRP, RSRQ, etc , route, orientation,, velocity, locations and antenna patterns of base stations and position, etc. in addition to a prioritized list of available beam forming (BF) or beam adjustment (BS) configurations, frequency, and azimuth and elevation information for antenna arrays, and performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma and Akdeniz, by receiving DRX and CDRX configuration, performing beam switching during DRX on duration and subsequent active, and monitoring PDCCH until the Inactive Timer expires of Zhang, thereby triggering handover among target set of possible cells specified by a set of cell .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037) as applied to claim 1, and further in view of Xue et al. (US 2019/0306675).

Regarding claim 20, Kalathil in view of Sharma discloses all the subject matter of the claimed invention with the exception of wherein the antennas comprise a directional antenna and an omni-directional antenna, the directional antenna used for data and control communication between the apparatus and the serving cell, and the omni-directional antenna used for cell selection among the serving cell and neighbor cells and handover event triggering. Xue from the same or similar fields of endeavor discloses wherein the antennas comprise a directional antenna and an omni-directional antenna, the directional antenna used for data and control communication between the apparatus and the serving cell, and the omni-directional antenna used for cell selection among the serving cell and neighbor cells and handover event triggering (¶ 139: omni-directional antenna, and the HO process can be triggered based on this measured RSRP. In at least these aspects, the UAV can use the directional antenna to maintain a communication link for data and control messages, while the omni-directional antenna is used to measure RSRP). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present, of Kalathil in view of Sharma by using the directional antenna to maintain a communication link for data and control messages, while the omni-directional antenna is used to measure RSRP of Xue, thereby 
monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction by using the directional antenna to maintain a communication link for data and control messages, while the omni-directional antenna is used to measure RSRP and performing log measurements during the airborne mode and terrestrial mode as part of MDT measurements and using internal sensors to determine the applicable measurement configuration for selecting the corresponding measurement configuration if flight path information is not present. The motivation would have been to reduce the complexity of and mitigating such interference measurements (Xue ¶ 22).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kalathil et al. (US 2019/0045406) in view of Sharma et al. (US 2021/0007037) and Wu (KR 1013651910000, 2/13/2014).

Regarding claim 37, Kalathil discloses 
An apparatus of a base station, the apparatus comprising: a transceiver configured to communicate with a drone using a beam formed by antennas and a carrier frequency; and a processor configured to (Fig. 5):
control a direction of the beam based on drone information, the drone information comprising a three-dimensional location (¶ 81: a 3D location-based database is constructed that relates locations in a 3D space to handover information that may include preferred beamforming directions for monitoring target cells, target cell selection, and/or handover parameter setting Location information may then be used a key to extract the handover information appropriate for a particular location), orientation (¶ 90: the processing circuitry is further to compute the handover parameter set as a function of UAV orientation information or direction of travel information received from the UE), and flight plan of the drone (¶ 81: Described herein are techniques for improving drone connectivity over cellular network by improving handover reliability and introducing adaptive route planning when needed ... The route taken by the drone may also be adapted to avoid coverage holes and/or improve handover performance).
Kalathil discloses all the subject matter of the claimed invention with the exception of configure the transceiver to receive a Minimization of Drive Test (MDT) report from the drone based on the drone information ... wherein the MDT report comprises an MDT measurement and the flight plan of the drone, and, if a detection threshold is met at the drone, sensor readings of the drone. Although “if a detection threshold is met at the drone, sensor readings of the drone” is out of scope of Base Station, Sharma from the same or similar fields of endeavor discloses configure the transceiver to receive a Minimization of Drive Test (MDT) report from the drone based on the drone information ... wherein the MDT report comprises an MDT measurement (¶ 36: a UE, which is flying may be identified from the and the flight plan of the drone (¶ 35: mobility enhancement of handover procedure and/or handover related parameters for Aerial UEs may be provided, based on information such as location information, UE's airborne status, flight path plan, etc.), and, if a detection threshold is met at the drone, sensor readings of the drone (¶ 85: If the flight path information is not present, then the UAV UE may use internal sensors or a combination of both to determine the applicable measurement configuration for selecting the corresponding measurement configuration). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, of Kalathil, by performing MDT measurement and reporting measurement including location, airborne status, flight plan, etc. to base station and determining the applicable measurement configuration for selecting the corresponding measurement configuration by using internal sensors of Sharma, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing MDT measurement and reporting measurement including location, airborne status, flight plan, etc. to base station and determining the applicable measurement 
Kalathil in view of Sharma discloses all the subject matter of the claimed invention with the exception of configure the transceiver to receive a Minimization of Drive Test (MDT) report from the drone based on ... battery life of the drone. Wu from the same or similar fields of endeavor discloses configure the transceiver to receive a Minimization of Drive Test (MDT) report from the drone based on the drone information and battery life (page 7: The MDT measurement and the logging which does not desire waste the battery power of UE; page 12: The MDT measuring environment and/or the measurement log is validity. UE performs the X-speed rating procedure and the MDT measurement in which UE nots the be desirable paper is not performed to the normal mode after doing the reentrant and accordingly the power waste can be avoided). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching, i.e., monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing MDT measurement and reporting measurement including location, airborne status, flight plan, etc. to base station and determining the applicable measurement configuration for selecting the corresponding measurement configuration by using internal sensors, of Kalathil in view of Sharma by performing MDT measurement while not wasting battery life of Wu, thereby monitoring signal quality including RSRP, RSRQ, etc, for trigger handover among target set of possible cells specified by a set of cell IDs and for beamforming or points its directional antenna to a preferred direction, performing MDT measurement and reporting measurement including location, airborne status, flight plan, etc. to base station while not wasting battery life and determining the applicable measurement configuration for selecting the corresponding measurement configuration by .

Allowable Subject Matter
Claims 39 and 40 are allowed.
Claims 3, 4, 8, 9, 13, 14, 21-24, 28-30, and 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466